64 F.3d 674
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Claude Raymond CURRY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5153.
United States Court of Appeals, Federal Circuit.
July 27, 1995.

Before NEWMAN, CLEVENGER, and RADER, Circuit Judges.
ON MOTION
ORDER
RADER, Circuit Judge.


1
The United States moves for summary affirmance of the June 22, 1994 judgment of the Court of Federal Claims dismissing Claude Raymond Curry's complaint for lack of jurisdiction.  Curry has not responded.


2
Curry's complaint alleged, inter alia, that he was unjustly charged with threatening a former President of the United States and participating in a sex ring, and that he was institutionalized in violation of the Constitution and federal statutes.  The Court of Federal Claims concluded that most of the allegations sounded in tort and that the remaining allegations did not allege a breach of contract or violate a money mandating provision of law.


3
Summary affirmance is appropriate when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.  Joshua v. United States, 17 F.3d 378, 380 (Fed.  Cir. 1994).  In this case, the United States has shown that summary affirmance is appropriate.  It has been long held that the Court of Federal Claims lacks jurisdiction over claims sounding in tort.  28 U.S.C. Sec. 1491(a)(1); Galloway Farms Inc. v. United States, 834 F.2d 998 (Fed.  Cir. 1987).  Further, the Tucker Act does not confer jurisdiction to review alleged violations of the constitutional guarantees of due process and equal protection because the provisions are not net money mandating.  Inupiat Community of Arctic Slope v. United States, 680 F.2d 122 (Ct. Cl. 1982).


4
Accordingly,

IT IS ORDERED THAT:

5
(1)  The United States' motion for summary affirmance is granted.


6
(2)  Each side shall bear its own costs.